QUAYLE ACTION
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected with traverse in the reply filed on 19 April 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowability
	The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 7, none of the art discloses a welding tool, welder gaseous control unit, first inlet with a first valve defining a first flow path, a second inlet with a second valve defining a second flow path disconnected upstream from the first flow path, an outlet with a joint flow path between the outlet of the first and second valves and separate from the first and second flow paths, a controller coupled to the first and second valves and able to selectively open each of the first and second valves, the first valve based toward the open position and the second valve biased toward the closed position, the welding tool connected to the outlet with a tool gas pathway defined between the outlet and welding tool, the first gas flow path is fluidly connected to the joint gas flow path such that the first gas is flowable along the first gas flow path and the joint gas flow path from the first inlet to the outlet, and the second gas flow path is fluidly connected to the joint gas flow path such that the second gas is flowable along the second gas flow path and the joint gas flow path from the second inlet to the outlet as claimed.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761